Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-13 are pending.
Claims 1-2, 4-6, 8-9 and 13 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2021 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB patent No. 2504766 to Helliwell.

a main body (103, figs. 1-4, 12, for example) formed of a flexible material in a rectangular band shape; and one or a plurality of holding parts (104) spaced apart from each other in a longitudinal direction on a top surface of the main body to accommodate a cable (112), and formed of an elastic material in a cylindrical ring shape (Fig. 12) with an incision (150, fig. 2) at an upper end thereof, wherein the main body is pressed so as to be deformed into a curved shape, a circular shape, or a vortex shape, and the cable is wound and stored in the holding part located on an outer side of the main body.

Regarding claim 2, wherein the main body has an elastic restoring force..

Regarding claim 5, wherein the main body is provided on a bottom surface thereof with an adhesive device (118, 119) (fig. 2) that is attachable to a wall surface, or a sticker on which an advertisement, a decoration, or an identification code is printed is attached to the bottom surface of the main body.


Claim(s 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 4,025,015 to Kolic. 
Regarding claim 1, Kolic discloses  a bar-type cable organizing apparatus (see figs 1-6, for example) comprising:


Regarding claim 2, wherein the main body has an elastic restoring force.

Regarding claim 4, wherein the main body (19) is provided on the top surface thereof with a coupling device (17) coupled with the holding part (fig. 1)  to allow the holding part to rotate.

Regarding claim 5, wherein the main body is provided on a bottom surface thereof with an adhesive device 16 that is attachable to a wall surface, or a sticker on which an advertisement, a decoration, or an identification code is printed is attached to the bottom surface of the main body.

Regarding claim 6, wherein the coupling device includes a hinge sill or a press-fit hole (12).




Regarding claim 9, wherein the holding part (11) is press-coupled to the coupling device (17) of the main body or installed to have an angle fixed in multiple stages so as to maintain a changed state when the holding part is pressed to change the angle in order to fix the cable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Helliwell (or Kolic) in vie w of general or common knowledge.
Claim 13 is directed to the subject matter that would have been obvious at the claim date to a person skilled in the art to which it pertains having regard to Helliwell in vie w of common  general knowledge. 
Helliwell does not expressly disclose the design feature of wherein the main body or the holding part is mixed with a thermochromic pigment so as to be discolored and recognized by a user when the cable is overheated due to an overload or an electrical short. However, the use of thermochromic pigment material is well known in the art and particularly desirable for ready indentification of articles by user when the cable is overheated due to an overload or an electrical short. Therefore, it would have been .

Allowable Subject Matter
Claims 3, 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a bar-type cable organizing apparatus with main body and one or a plurality of holding parts are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 11,084,686; US 9,310,013; 5484,066, 3946877.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632